JOHN R. BROWN, Circuit Judge
(dissenting).
I respectfully dissent. The record seems overwhelmingly to demonstrate that (a) none of the conduct forming the basis of the complaint occurred within the territorial jurisdictional limits of the forum selected by plaintiff; (b) all witnesses to the occurrence forming the basis of the complaint are resident in Brownwood, Texas, which is approximately three hundred sixty (360) miles distant from Beaumont, seventy-five (75) miles distant from Abilene, and one hundred (100) miles distant from San Angelo; (e) none of the witnesses to the occurrence reside within the territorial jurisdictional limits of the forum selected by plaintiff; and (d) all of the witnesses to the occurrence reside more than one hundred (100) miles from the forum selected by plaintiff and are beyond reach of its process.
Indeed the only connection that the District Court for the Eastern District of Texas has with this case is that the plaintiff’s counsel (not the plaintiff) resides and practices within that District. The plaintiff resides, as do all of the witnesses, in Brownwood, Texas, far removed from Beaumont.
I think we should order a transfer of the case for trial. Chicago, R. I. & P. R. Co. v. Igoe, 7 Cir., 1954, 220 F.2d 299, cert. denied, 350 U.S. 822, 76 S.Ct. 49,, 100 L.Ed. 735.